Morgan, J.
[After stating the above facts.] — The plaintiff’s exceptions are mostly confined to objections taken to the conclusions of fact, and, of course, are not open to discussion in this court. Upon the statement of facts made by the judge, the judgment is clearly right, within the principle decided by this court in Yale v. Dederer, 18 N. Y. 265; The same v. The same, 22 Id. 450.
, But the plaintiff took an exception to the rejection of certain evidence offered by him on the trial, which he now relies upon to reverse the judgment. He asserts that the evidence, if it had been received, would have authorized the judge to find that the money was obtained ostensibly for the purpose of being expended in the improvement of her real estate. The offer was to prove that her husband, when the money was loaned, stated to the plaintiff that she wanted the money to improve her real estate. The offer assumes that he was her agent in the business of borrowing money for such a purpose, or in the management of her property, when it became necessary to obtain loans upon her credit, to enable him to carry on her business.
But there was no evidence of that character, except the fact that he was permitted to assist her in the general transaction of her business. It did not appear that she had ever authorized him to borrow money to improve her estate. And if she had it would, at least, be questionable whether she would be bound by his declarations contrary to the fact that the loan was wanted for such a ¡purpose. Although a wife can deal as a feme sole in relation to her separate estate, still she is not there*499by freed from the natural influence of her husband. Roper, 347. It is difficult to charge her, in such a case, with the responsibilities which usually attach to the relations existing between principal and agent; for, as between husband and wife, there are no corresponding obligations, and none of the common law liabilities which attach to that relation as between other parties. She may, doubtless, do business through him as her agent; but to allow him to bind her separate estate by his unauthorized representations, would put her whole fortune at his disposal.
It may be regarded as settled in this State, that this promissory note, not given for the benefit of her estate, cannot, by parol, be made a charge upon it. Yale v. Dederer, supra.
In the case at bar, there is no evidence that her notes were given for the benefit of her estate, except the declarations of her husband; and these declarations did not appear to have been authorized by her. On the contrary, we have her testimony that her husband never was her agent to borrow money, and that she did not know what he wanted the money for, nor was any of it, to her knowledge, used for her benefit.
If therefore, it is conceded that she can, by parol, bind her separate estate by borrowing money on her own notes to improve it, we have no evidence in this case that her notes were wanted for any such purpose, except the unauthorized declarations of her husband. In my opinion these unauthorized declarations are not sufficient to make the notes a charge upon her separate estate. Before her estate can be bound in such a case, I think it must either appear that she authorized the declarations, or that the money was expended for the benefit of her separate estate; and perhaps both these facts should be proved, although it is not necessary to decide that question now.
The judgment should be affirmed.
Weight, J.
[After stating the above facts.] — The correctness of this decision [the conclusion of the judge] is not now questioned by the plaintiff’s counsel. Indeed, it could not well be, since the case of Yale v. Dederer, 18 N. Y. 265. The cases in their material features are undistinguishable.
There was but a single exception taken by the plaintiff’s conn-
*500eel on the trial. He offered to prove by the plaintiff himself that •at the time he let Helson Johnson have the money on the notes, ■ Johnson stated to him that his wife wanted the money to improve her real estate. The court sustained the defendant’s ob-objection to the offered evidence, and it was excluded. This was not error. It would be difficult, I apprehend, to assign any principle upon which the proof was admissible. It was not the case of an an agent’s declaration made within the scope of his authority; for Johnson was not shown to be an agent to borrow the money for his wife for any purpose. In the case of agency, the agency must be first proved before the agent’s declarations of any kind are evidence. Hor were the declarations of the husband as to the motives of the wife, as to the use of the money, part of the res gestee. She was not an actor, and the declarations were not hers. Until the loaning was shown to be material as against her, declarations made at the time of the loan would not be res gestes. ' . '
The judgment should be affirmed.
All the judges concurred.
Judgment affirmed, with costs.